Citation Nr: 1641380	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a lower back disability (claimed as pain).

4.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for an upper back disability (claimed as pain).

5.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability (claimed as pain).
6.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for sinusitis.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) from September 1987 to February 1988 and had honorable active service from November 1990 to July 1991 and from November 1992 to November 1995.  He also had a period of active service from November 1995 to June 1997 and was discharged under conditions other than honorable for this period of service.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Nashville, Tennessee Regional Office (RO).

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In an unappealed April 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for lower back pain; and in an unappealed September 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the lower back disability claim.

2.  Evidence submitted since the September 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for a lower back disability.  

3.  In an unappealed April 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for upper back pain; and in an unappealed September 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the upper back disability claim.

4.  Evidence submitted since the September 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for an upper back disability.

5.  In an unappealed April 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for disability of the knees; and in an unappealed September 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the bilateral knee disability claim.

6.  Evidence submitted since the September 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for a bilateral knee disability.
7.  In an unappealed September 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

8.  Evidence submitted since the September 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for a bilateral hearing loss disability.

9.  In an unappealed September 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

10.  Evidence submitted since the September 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for hypertension.

11.  In an unappealed September 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sinusitis.

12.  The evidence received since the September 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis and raises a reasonable possibility of substantiating the claim.

13.  The Veteran's current sinusitis had its onset in service.

14.  Sleep apnea was not manifest in service and is not otherwise attributable to service.

15.  For the entire period under consideration, the Veteran's GERD with hiatal hernia is manifested by persistently recurrent epigastric distress with pyrosis (heartburn), reflux, nausea and vomiting that is productive of a considerable impairment of health when not considering the effect of medication used to treat the disability.  The predominant disability picture is reflected in Diagnostic Code 7346 and the overall disability is not so severe as to warrant elevation to the next higher evaluation under Diagnostic Code 7346.

CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying the reopening of the claim for service connection for a lower back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2015).

2.  Since the September 2008 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a lower back disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2008 rating decision denying the reopening of the claim for service connection for an upper back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2015).

4.  Since the September 2008 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for an upper back disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The September 2008 rating decision denying the reopening of the claim for service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2015).

6.  Since the September 2008 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a bilateral knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The September 2008 rating decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2015).

8.  Since the September 2008 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a bilateral hearing loss disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The September 2008 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2015).

10.  Since the September 2008 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

11.  The September 2008 rating decision denying service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2015).

12.  Because new and material evidence has been received since the September 2008 rating decision with respect to the Veteran's claim of entitlement to service connection for sinusitis, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

13.  The Veteran's current sinusitis was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

14.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

15.  The criteria for a 30 percent rating for GERD with hiatal hernia, and no higher, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a lower back disability, an upper back disability, a bilateral knee disability, a bilateral hearing loss disability, hypertension, sinusitis, and sleep apnea as well as entitlement to an increased disability rating for GERD with hiatal hernia.  Implicit in the lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, hypertension, and sinusitis claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  
With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes VAOPGCPREC 6-2014 however which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claims as well as what is required generally to substantiate new and material evidence sufficient to reopen a previously denied claim, by a letter mailed in January 2011, prior to the initial adjudication of his claims.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, Social Security Administration (SSA) records, and VA treatment records.  

The Veteran was provided VA examinations in February 2011, February 2012, and September 2012 for his GERD with hiatal hernia.  The reports of the examinations reflect that the examiners provided an examination of the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination reports contain sufficient information to rate the Veteran's GERD with hiatal hernia under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board also notes that a VA examination was not provided with regard to the Veteran's claim of entitlement to service connection for sleep apnea.  Under 38 C.F.R. § 3.159(c)(4) (2015), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for sleep apnea.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in any period of service resulting in sleep apnea.  Accordingly, a VA examination as to this matter is not warranted.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Service connection for lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, and hypertension

The Veteran seeks service connection for a lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, and hypertension.  Each of these claims was previously denied in September 2008, and the Veteran did not appeal the decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issues before considering the claims on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154  are not applicable.

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis and hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Application to reopen

In this case, the RO denied service connection for lower back pain, upper back pain, and disability of the knees in an April 1998 rating decision based on a finding that there was no evidence of record showing that these disabilities were incurred in or aggravated by an honorable period of service.  The Veteran did not appeal the April 1998 rating decision to the Board as to these claims; therefore, the decision became final.  In an unappealed rating decision dated September 2008, the RO continued the denial of the claims of entitlement to service connection for a lower back disability, upper back disability, and bilateral knee disability on the basis that there was no evidence of a current disability related to service or manifestation of such disability within one year of discharge from service.  Also, in the September 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and hypertension on the basis that there was no evidence of a current disability that was a result of service.        

At the time of the prior final rating decision in September 2008, the record included the Veteran's service treatment records, service personnel records, and post-service VA treatment records.  In particular, the Veteran's service treatment records during his periods of honorable service were absent identification of or noting of right or left knee problems, hypertension, or hearing loss.  He complained of tenderness in his back in February 1993 and April 1993.  He was also treated for lower back pain in October 1995 and was assessed with a possible muscle strain.  Post-service VA treatment records documented diagnoses of hypertension and lumbar spondylosis and degenerative disc disease.  

In November 2011, the Veteran applied to reopen his claims of entitlement to service connection for lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, and hypertension.  In order to reopen the previously denied claims, the evidence submitted since the last final denial (September 2008) must be new and material.

After a thorough review of the entire record, the Board concludes that new and material evidence sufficient to reopen the claims of entitlement to service connection for lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, and hypertension has not been submitted.    
The added evidence, in pertinent part, consists of the Veteran's statements as well as postservice VA treatment records.    

The associated postservice medical evidence documents treatment for and diagnoses of lumbar spondylosis, lumbar degenerative disc disease, and hypertension as well as complaints of knee pain, upper back pain, and hearing loss.  These records essentially replicate the medical evidence which was of record at the time of the September 2008 rating decision, namely that the Veteran has a low back disability and hypertension and has complained of upper back pain, knee pain, and hearing loss.  Such evidence is not new and material since the existence of these impairments was known in September 2008.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (stating that medical evidence that merely documents continued diagnosis and treatment of disease).   There is no competent evidence which has been added to the record subsequent to the September 2008 RO denial which suggests that the Veteran's lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, and hypertension were incurred during service or that such manifested within one year of service discharge.    
The Board notes the Veteran's recent statements indicating that the onset of his lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, and hypertension were incurred during service.  The Board finds that these statements are cumulative and redundant of evidence previously of record.  Indeed, there remains no credible proof of onset of these disabilities during service.    

In summary, the evidence added to the record is cumulative.  At the time of the prior decision, there was no evidence of a relationship between a lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, or hypertension and service.  Accordingly, the Board finds that new and material evidence has not been submitted and the lower back disability, upper back disability, bilateral knee disability, bilateral hearing loss disability, and hypertension claims are not reopened.

Service connection for sinusitis

The law and regulations pertaining generally to service connection and new and material evidence claims have been set forth above and will not be repeated here.

Claim to reopen sinusitis

In the present case, the RO denied service connection for sinusitis in September 2008 on the basis that there was no evidence that the Veteran's diagnosed sinusitis had a relationship to service.  The Veteran did not appeal the September 2008 rating decision and did not submit new and material evidence within one year of the decision.  The rating decision has therefore become final.

At the time of the September 2008 rating decision, the record included the Veteran's service treatment records, service personnel records, and postservice VA treatment records.  The Veteran's service treatment records during his periods of honorable active service document a report of sinusitis on a February 1994 report of medical history.  A postservice VA treatment record dated June 2008 documented an assessment of sinusitis.     
The Veteran filed a claim to reopen his previously denied claim in December 2010.  His claim was denied in the May 2011 rating decision on the basis that no new and material evidence was submitted to reopen the previously denied claim.  He thereafter completed his appeal with the filing of a VA Form 9 in April 2013.  

The evidence that has been added to the record since the February 2011 rating decision includes, in relevant part, evidence indicating diagnosed sinusitis related to service.  Specifically, the Veteran was provided a VA examination for his sinusitis in February 2011.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with chronic maxillary sinusitis and concluded that it is more likely than not that the Veteran's sinusitis is related to his service in Southwest Asia.  The Board notes that the Veteran's service personnel records document his service in Saudi Arabia from February 1991 to June 1991.  

The Board finds that the February 2011 VA examination report added to the claims folder since the September 2008 rating decision is sufficient to reopen the Veteran's claim of sinusitis.  In particular, the evidence is new and is material to the unestablished fact of an in-service disease or injury resulting in current sinusitis.  Notably, the evidence at the time of the September 2008 rating decision did not document any in-service disease or injury related to sinusitis.  As new and material evidence has been received, the Board reopens the claim for service connection for sinusitis.

Claim for service connection for sinusitis

The Veteran seeks entitlement to service connection for sinusitis which he contends is due to service, to include service in Saudi Arabia. 

As to current disability, the medical evidence of record indicates diagnoses of sinusitis.  See, e.g., a VA examination report dated February 2011.

With respect to in-service disease or injury, the Veteran's service treatment records during his periods of honorable active service document a report of sinusitis on a February 1994 report of medical history.  Also, the Veteran's service personnel records confirm his service in Saudi Arabia from February 1991 to June 1991.  
 
The Board finds that the competent and probative evidence demonstrates that the Veteran's current sinusitis is at least as likely as not related to his service.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's sinusitis in the form of a February 2011 VA examination report.

Specifically, after examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with chronic maxillary sinusitis and concluded that it is more likely than not that the Veteran's sinusitis is related to his service in Saudi Arabia.  The VA examiner's rationale for his conclusion was based on his review of the Veteran's service treatment records which, as discussed above, document the Veteran's report of sinusitis.  

The February 2011 VA examination report was based upon a thorough analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It is not contradicted by the record.  Therefore, the Board finds it to be highly probative on the essentially medical question at issue.

Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's sinusitis is at least as likely as not related to his service.  Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's sinusitis is not related to his service.  Accordingly, the Veteran has met all requirements needed to establish service connection for sinusitis.  The benefit sought on appeal is therefore granted.  

Service connection for sleep apnea

The Veteran contends that he has sleep apnea that is related to his service.  As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

As to a current disability, the Board notes that the medical evidence documents treatment for and assessment of sleep apnea.  See, e.g., a VA treatment record dated June 2008.  

To the extent that the Veteran contends that his sleep apnea is related to service, the Board finds that the objective evidence outweighs this contention.  Crucially, the Veteran's service treatment records during his periods of honorable active service indicate no suggestion of treatment for or complaints of symptoms related to sleep apnea.  Indeed, his service examinations during these periods indicate normal findings.  Further, the earliest document showing a history of this disability dating back to service is in 2008.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  This is more than 10 years after the Veteran's discharge from service.  

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of sleep apnea since service is outweighed by the objective evidence of record in light of the lack of any post service identification until 2008 as well as the available service treatment records which indicate normal findings with regard to symptoms related to sleep apnea.      
Therefore, to the extent that the Veteran contends that his sleep apnea manifested during service, this lay evidence is at odds with the remainder of the record, which reflects normal findings during service and his denial of pertinent pathology.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board notes that the Veteran reported shortness of breath on a November 1996 report of medical history report.  However, there is no indication that this symptom was related to sleep apnea as the Veteran did not report such and has not contended that this report is related to his current sleep apnea.  In any event, the Board notes that, as discussed above, the Veteran's discharge for his period of service from November 1995 to November 1997 was under other than honorable conditions.  Pertinently, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12(a).  A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. 
§ 3.12.  In this case, the Veteran has not made such contention, nor is there any competent and probative evidence that the Veteran is insane.  On the contrary, he has been deemed competent for VA purposes.  See a rating decision dated December 2012.  Therefore, the Veteran is barred from entitlement to VA benefits, including compensation and pension benefits based on his service from November 1995 to June 1997.

In short, there is no credible evidence of an in-service manifestation of sleep apnea during the Veteran's periods of honorable active service.    

To the extent that the Veteran asserts that his sleep apnea is related to service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report that he has symptoms attributable to sleep apnea.  However, he has not established his competence to establish etiology and there are no Jandreau exceptions.  The lay statements of the Veteran concerning a relationship between his sleep apnea and service are therefore not competent in this regard.  Moreover, as discussed above, the Board finds that the Veteran's statements regarding his current sleep apnea being incurred in service are not credible given the objective evidence of record to include the service treatment records and the postservice medical records.

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  The benefit sought on appeal is accordingly denied.

Higher evaluation for GERD with hiatal hernia

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The RO evaluated the Veteran's GERD with hiatal hernia pursuant to Diagnostic Codes 8873-7346.  GERD is not specifically listed in the rating schedule but is evaluated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

VA treatment records dated during the period under consideration document treatment for the Veteran's GERD with hiatal hernia.  Specifically, an Upper GI Series report dated October 2010 revealed an impression of normal barium swallow study.  In January 2011, the Veteran reported ongoing reflux symptoms at night and when using medication, he did not have nausea or vomiting.  He did not report weight loss and had no reflux symptoms after meals as well as any dysphagia or difficulty swallowing.  The examining physician noted that the Veteran's reflux seemed to be fairly well controlled with medication and the symptoms were not life-limiting enough to proceed with an invasive operation.  A March 2011 report documents the Veteran's denial of dysphagia and odynophagia and he continued to report that his symptoms were worst at night.  He reported in a February 2012 evaluation that his GERD was "severe" although his symptoms improved with medication.  

The Veteran was provided a VA examination in February 2011.  He reported chronic abdominal pain but denied nausea, vomiting, diarrhea, constipation, indigestion, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, and jaundice.  

The Veteran was afforded another VA examination in February 2012.  He reported persistently recurrent epigastric distress with pyrosis, reflux, and regurgitation.  The examiner reported that the Veteran did not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus or any other pertinent physical findings attributable to the GERD with hiatal hernia.  The examiner further noted that the Veteran's hiatal hernia is worsening but not disabling.      

The Veteran was also provided a VA examination in September 2012.  He reported infrequent episodes of epigastric distress and transient episodes of nausea and vomiting that occurred 4 or more times per year.  The examiner reported that the Veteran did not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus or any other pertinent physical findings attributable to the GERD with hiatal hernia.  Although the Veteran reported that the GERD with hiatal hernia affected his employment in that he experienced gastric upset, the examiner opined that it is less likely than not that the Veteran's GERD with hiatal hernia would render him unable to secure and maintain substantially and gainful physical and/or sedentary employment.  

Based on review of the evidence of record, the Board finds that the Veteran's main complaints as to his diagnosed GERD with hiatal hernia appear to pertain to reflux symptoms and on review, the predominant disability picture is reflected under Diagnostic Code 7346.  Thus, the Board will apply this diagnostic code. 

The Veteran reports numerous symptoms associated with his service-connected disability, to include pyrosis, reflux, nausea, and regurgitation.  The Veteran is competent to report these symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  The Veteran is also competent to report the frequency of these symptoms.  Evidence during the appeal period suggests that the frequency has varied.  For example, symptoms were reported as mostly occurring at night in 2010 and 2011.  He also reported persistent epigastric distress during the February 2012 VA examination, but only reported infrequent episodes of epigastric distress at the September 2012 VA examination.  However, at the September 2012 VA examination, the frequency of his nausea and vomiting was 4 or more episodes per year. 

As such, considering the overall evidence during the appeal period, the Board will concede that the Veteran has frequent epigastric distress manifested by pyrosis, vomiting, nausea and reflux.  Moreover, although the record demonstrates that medication is generally effective in managing the Veteran's symptoms, the Board acknowledges that the Court has held that, where the effects of medication are not specifically contemplated by the rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  

In light of the foregoing, when not considering the effect of medication on the Veteran's disability, the Board will resolve the benefit of the doubt in the Veteran's favor and find that his condition is productive of considerable impairment of health.  Indeed, as discussed above, the February 2012 VA examiner noted that the Veteran's symptoms are worsening, and the February 2012 VA treatment record noted the Veteran's symptoms as "severe" when medication was not taken.  As such, the Board finds that a 30 percent rating is arguably approximated for the entire period under consideration.  However, the Board further finds that a higher 60 percent disability rating is not met or approximated.  In this regard, there are no symptoms of material weight loss and hematemesis or melena with moderate anemia, nor are there symptom combinations productive of severe impairment of health.  In this regard, evidence of record suggests that the Veteran's weight is relatively stable without unintentional weight loss, and he appears able to maintain adequate nutrition, etc.  To the extent there is any anemia, it is not shown to be related to service-connected digestive disorder.  The Board has considered the overall disability picture but does not find it to be of such severity that elevation to the next higher 60 percent evaluation is warranted.  See 38 C.F.R. § 4.114.

A uniform rating is warranted and the Board finds no basis for assigning a rating greater than 30 percent at any time during the appeal period.  See Fenderson. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected GERD with hiatal hernia is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's GERD with hiatal hernia is primarily manifested by nausea and vomiting.  These are the types of symptoms contemplated in the current assigned rating for the GERD with hiatal hernia under Diagnostic Code 7346.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his GERD with hiatal hernia combined with his other service-connected disability (posttraumatic stress disorder (PTSD)) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 
The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his GERD with hiatal hernia has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

The September 2012 VA examiner opined that the Veteran's GERD with hiatal hernia did not render the Veteran unable to secure and maintain substantially gainful physical and/or sedentary employment.  On review, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The application to reopen the claim for service connection for a lower back disability is denied.

The application to reopen the claim for service connection for an upper back disability is denied.

The application to reopen the claim for service connection for a bilateral knee disability is denied.

The application to reopen the claim for service connection for a bilateral hearing loss disability is denied.

The application to reopen the claim for service connection for hypertension is denied.

New and material evidence having been received, the claim of entitlement to service connection for sinusitis is reopened.

Entitlement to service connection for sinusitis is granted.
Entitlement to service connection for sleep apnea is denied.

Entitlement to a 30 percent evaluation of GERD with hiatal hernia is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


